Title: To James Madison from Patrick Gibson, 14 May 1805
From: Gibson, Patrick
To: Madison, James


Sir
Richmond 14th: May 1805
Mr. Jefferson having left town, and not expecting his return for some weeks, I have taken the liberty of opening your letter to him of the 11th. May inclosing an order for your Tobacco. I have not yet had time to enquire whether any of our purchasers saw it inspected, but hope many have, as however highly a crop may be recommended, it cannot command the same price, as if seen & approved of. After having collected the opinions of the Inspectors and others who may have seen it I shall do myself the pleasure of writing to you again. Tobacco (by the Parcel unknown) dull at 34/6 on 60d/—good qualities still maintain their prices from 40 to 50/.—With respect I am Sir Your ob Servt:
Patrick Gibson
Gibson & Jefferson
